J-A18002-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 :     IN THE SUPERIOR COURT OF
                                              :           PENNSYLVANIA
                   Appellee                   :
                                              :
             v.                               :
                                              :
LaQUINCEY ANTRON WATSON,                      :
                                              :
                   Appellant                  :           No. 900 MDA 2013

        Appeal from the Judgment of Sentence entered on April 23, 2013
               in the Court of Common Pleas of Dauphin County,
                 Criminal Division, No. CP-22-CR-0004167-2010

BEFORE: LAZARUS, WECHT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED AUGUST 11, 2014

                                                           from the judgment of

sentence imposed following his convictions of twelve counts of burglary and

one count each of robbery, receiving stolen property, and possession of a

firearm.1 We affirm.

        The trial court has set forth an extensive recitation of the underlying

facts in its Opinion, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 10/28/13, at 1-12. Relevantly, Detective James Glucksman



between     600   and   1,000   burglaries,   including   serial   burglary   cases.

Glucksman became involved with this case on March 5, 2010, when he was

ordered to investigate the third burglary in Lower Paxton Township that



1
    See 18 Pa.C.S.A. §§ 3502, 3701(a)(1)(ii), 3925, 6105(a)(1).
J-A18002-14

weekend.     Glucksman determined that a witness had encountered the

burglar and, based on the information and description provided, assembled a

photo array for review by the witness, which ultimately led to the

identification of Watson as a suspect.      The burglaries that occurred in

                                           rounding areas, fit a pattern of

burglaries wherein the modus operandi

driveway and kicking in a door in order to gain access during daylight hours.

Watson was subsequently arrested and Glucksman obtained a search

warr

       Glucksman searched for, inter alia, a pair of sneakers that had a tread

pattern consistent with marks recovered from the door of a home that had

been robbed. While conducting the search, Glucksman seized two pairs of

sneakers matching the tread pattern and photographed a gun holster,

cameras, jewelry, laptop, coins and radios.         Glucksman subsequently



                                                                       to sell

them on the internet.    Glucksman contacted her, and, after observing the

items in her apartment and confirming they were in fact reported as stolen,

seized the items with her consent.      Watson was charged with more than

twenty crimes, predominantly burglaries, which took place over the course

of approximately four months (November 2009-March 2010)




                                  -2-
J-A18002-14

in four counties.2 The stolen items included household electronics, jewelry,

collectible coins, and other cash or coins. Watson moved to suppress this

evidence at one of the pretrial hearings, but his Motion was denied.

      Watson also filed a Motion to Sever Charges, a Motion for Severance of



and a Motion to Exclude Admission o



which were denied.3



Dauphin County in September 2012. Watson was found guilty of the above-

mentioned crimes, and acquitted on three counts of burglary. On December

17, 2012, Watson was sentenced to an aggregate sentence of 33½-67 years

in prison. Watson filed a timely Post-Sentence Motion. On April 23, 2012,

the trial court granted                    -Sentence Motion and issued an

Amended Sentencing Order, stating that Watson was to serve 22-44½ years

in prison. Watson filed a timely Notice of Appeal and a Concise Statement of

Matters Complained of on Appeal, pursuant to Pa.R.A.P. 1925(b).

      On appeal, Watson raises the following questions for our review:


2
 The Commonwealth dropped eleven of the charges, leaving Watson to face
charges for 5 burglaries that occurred in Dauphin County, 5 burglaries that
occurred in York County, 5 burglaries that occurred in Cumberland County,
and 2 burglaries that occurred in Lancaster County.
3

Pretrial Motions are not relevant to this appeal.


                                  -3-
J-A18002-14

      I.
             [M]otion to [S]uppress physical evidence and identification
             of evidence where the search exceeded the scope of the
             warrant and the plain view exception was [] inapplicable in
             violation of Article 1, Section 8 of the Pennsylvania
             Constitution and the Fourth Amendment to the United
             States Constitution?

      II.
             [P]retrial [M]otion for [S]everance where the crimes were
             not part of a single criminal episode?

      III.


             [A]ccompanying [E]xpert [T]estimony where such is not
             generally accepted in the field of cell phone technology?

      IV.

             repeatedly violated a pre[]trial order forbidding opinion
             testimony regarding the cellular phone records?

Brief for Appellant at 8.

      In his first claim, Watson argues that the trial court erred in denying

his Motion to Suppress and allowing the gun holster, cameras, coins, laptop,

and radios that were manipulated, photographed, and eventually seized by

Glucksman, to be introduced as evidence.      Id. at 31, 33.   Watson claims

that these items were outside of the four corners of the search warrant;

Glucksman had no reason to suspect that they were stolen; and they were

not in plain view.    Id. at 30, 32-34.   Watson asserts that the evidence

should be suppressed as the fruit of the poisonous tree. Id. at 34.

             Our standard of review of a denial of suppression is

      whether the legal conclusions drawn therefrom are free from


                                  -4-
J-A18002-14

      error. Our scope of review is limited; we may consider only the
      evidence of the prosecution and so much of the evidence for the
      defense as remains uncontradicted when read in the context of
      the record as a whole. Where the record supports the findings of
      the suppression court, we are bound by those facts and may
      reverse only if the court erred in reaching its legal conclusions
      based upon the facts.

Commonwealth v. Galendez, 27 A.3d 1042, 1045 (Pa. Super. 2011) (en

banc) (citation omitted).



object of the search and the places in which there is probable cause to

                                Commonwealth v. Taylor, 771 A.2d 1261,

1265-

seize things other than those described in the search warrant if they have a

reasonable relation to the purpose of the search and are the fruits of crime,

such as stolen property.    Commonwealth v. Gannon, 454 A.2d 561, 565

(Pa. Super. 1982) (citations and quotations omitted). Further, a warrant is



                       Commonwealth v. Bowers, 274 A.2d 546, 547 (Pa.

Super. 1970) (citations omitted); see also Commonwealth v. Anderson,

40 A.3d 1245, 1248 (Pa. Super. 2012).

             The plain view doctrine applies if 1) police did not violate
      the Fourth Amendment during the course of their arrival at the
      location where they viewed the item in question; 2) the item was
      not obscured and could be seen plainly from that location; 3) the
      incriminating nature of the item was readily apparent; and 4)
      police had the lawful right to access the item. Thus, police
      executing a valid search warrant may seize items not listed in
      the warrant if their incriminating nature is immediately apparent.


                                  -5-
J-A18002-14



Commonwealth v. Harvard, 64 A.3d 690, 698 (Pa. Super. 2013) (internal

citation omitted).

                                                      and determined that it

is without merit. See Trial Court Opinion, 10/28/13, at 14-17. We adopt



affirm on its basis. See id.; see also Harvard, 64 A.3d at 698 (concluding

that police officers, executing a valid search warrant, properly seized items

that were not listed in the search warrant, but matched the description of

items stolen in the robberies under investigation).

      In his second claim, Watson contends that the trial court erred in

denying his Motion for Severance, as venue was not proper in Dauphin

County for crimes that occurred in other counties. Brief for Appellant at 34-



and only five of the burglaries he was charged with occurred in Dauphin

County, venue was improper. Id. at 35-36.

       The standard of review for a denial of a motion for change of venue is



Commonwealth v. Johnson, 612 A.2d 1382, 1384-85 (Pa. Super. 1992).

Venue relates to the right of a party to have the controversy brought and

heard in a particular judicial district. Commonwealth v. Bethea, 828 A.2d

1066, 1074 (Pa. 2003).       Venue is predominately a procedural matter,

generally prescribed by the rules of [the Supreme] Court. Id.


                                  -6-
J-A18002-14



      Criminal Rule 130(A)(3) governs venue and transfer of criminal

proceedings and provides, in relevant part, the following:

      (A) Venue. All criminal proceedings in summary and court
      cases shall be brought before the issuing authority for the
      magisterial district in which the offense is alleged to have


                                      ***

      (3) When charges arising from the same criminal episode
      occur in more than one judicial district, the criminal proceeding
      on all the charges may be brought before one issuing authority
      in a magisterial district within any of the judicial districts in
      which the charges arising from the same criminal episode
      occurred.

Pa.R.Crim.P. 130 (emphasis added); see also Commonwealth v. Kohler,



precedent to the exercise [of jurisdiction] by a single county [] in a case

involving multiple offenses in various counties is ... a single criminal




                                                                       Kohler,

811 A.2d at 1050.

      In ascertaining whether a number of statutory offenses are
      logically related to one another, the court should initially inquire
      as to whether there is a substantial duplication of factual, and/or

      additional statutory offenses involve additional issues of law or
      fact is not sufficient to create a separate criminal episode since
      the logical relationship test does not require an absolute identity
      of factual backgrounds.



                                  -7-
J-A18002-14

Id. at 1050-51 (internal quotations omitted).

       Here, the fact that the criminal acts occurred over a course of four

months in multiple counties does not preclude the acts from constituting a

single criminal episode.      Relevant evidence of each crime Watson was

charged with would also be admissible as relevant evidence of the other

charged crimes.      Indeed, all of the burglaries took place during morning

daylight hours, with the perpetrator gaining access by kicking in a door. The

same    types   of   items   were   stolen   during   each   burglary.   Further,

eyewitnesses were able to identify Watson and link him to the vehicles used

during the crimes. Stolen property identified by the victims was discovered



near the crime scenes around the time the burglaries occurred.               The

underlying facts of this case establish a logical relationship between the

crimes, and as such, the multiple burglaries constitute a single criminal

episode. See id. at 1051 (determining that the criminal acts, despite having

occurred in various counties over the course of 14 months, amounted to a




County.4




4
   To the extent Watson argues that the trial court misinterpreted
Pa.R.Crim.P. 130, we conclude that such argument is without merit.


                                    -8-
J-A18002-14

      Watson also contends that the out-of-county charges should have

been severed, as they were improperly joined under Pa.R.Crim.P. 503 and

582. Brief for Appellant at 34, 38-39.

      Our standard of review is as follows:

      It is well settled that a motion for severance is addressed to the
      sound discretion of the trial court, and that the decision reached
      by the trial court will not be disturbed absent a showing of

      a separate trial is not sufficient cause to warrant severance.

Commonwealth v. Presbury, 665 A.2d 825, 827-28 (Pa. Super. 1995)

(citation omitted).



without merit. See Trial Court Opinion, 10/28/13, at 23-25. We adopt the

sound reasoning of the trial court, and affirm on this basis, with regard to

                               See id.

      In his third claim, Watson argues that the trial court erred in denying

                                                                       mpanying

testimony because using that information to locate a cellphone is not

generally accepted in the field of cellphone technology and because

Glucksman (who provided testimony about the evidence) is not an expert.

Brief for Appellant at 40, 44-45.        Watson contends that any testimony

surrounding the cellphone tower evidence was, by its very nature, expert, as

the average layperson knows nothing about the technology.              Id. at 44.




                                  -9-
J-A18002-14

Therefore, Watson claims, Pennsylvania Rule of Evidence 7025 was not

satisfied, and his Motion to Exclude should have been granted. Id. at 41-42,

44-47.

              The standard of review employed when faced with a

        admit evidence is well[-]settled.     Questions concerning the
        admissibility of evidence lie within the sound discretion of the

        decision absent a clear abuse of discretion. Abuse of discretion
        is not merely error of judgment, but rather where the judgment
        is manifestly unreasonable or where the law is not applied or
        where the record shows that the action is a result of partiality,
        prejudice, bias or ill will.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (citations

omitted).

        The trial co

merit. See Trial Court Opinion, 10/28/13, at 25-32. We adopt the sound


5
    Rule 702, Testimony by Expert Witness, provides the following:

        A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form of an
        opinion or otherwise, if:

                                  ic, technical, or other specialized
        knowledge is beyond that possessed by the average layperson;


        knowledge will help the trier of fact to understand the evidence
        or to determine a fact in issue; and


        relevant field.

Pa.R.E. 702.



                                  - 10 -
J-A18002-14




affirm on this basis. See id.

      In his final claim, Watson contends that the trial court erred in denying



evidence was impermissible expert testimony, was forbidden by a pre-trial

                                                     Brief for Appellant at 48-

50.

             Our standard of review in assessing the denial of a mistrial
      is as follows: the trial court is in the best position to assess the
      effect of an allegedly prejudicial statement on the jury, and as
      such, the grant or denial of a mistrial will not be overturned
      absent an abuse of discretion. A mistrial may be granted only
      where the incident upon which the motion is based is of such a
      nature that its unavoidable effect is to deprive the defendant of a
      fair trial by preventing the jury from weighing and rendering a
      true verdict.     Likewise, a mistrial is not necessary where
      cautionary instructions are adequate to overcome any possible
      prejudice.

Commonwealth v. Rega, 933 A.2d 997, 1016 (Pa. 2007) (citation

omitted).

      The trial cour

without merit. See Trial Court Opinion, 10/28/13, at 32-34. We adopt the

sound and detailed reasoning of the trial court regarding the final issue, and

affirm on this basis. See id.




                                 - 11 -
J-A18002-14

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2014




                              - 12 -
Circulated 07/21/2014 02:24 PM
       t
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM
Circulated 07/21/2014 02:24 PM